      Case 3:14-cr-00175-WHA Document 1110-1 Filed 10/30/19 Page 1 of 2



                                                Exhibit A


                                                                                        Date of Last
                                                                  Date of Last        Drought and Tree
No.        County            Latitude          Longitude            Routine           Mortality Response
                                                                   Inspection            (“CEMA”)
                                                                                         Inspection
 1    Butte               39.7366321         -121.631646            7/10/2019             11/7/2018
 2    Contra Costa        37.917642          -122.158792            1/15/2019             9/18/2019
 3    El Dorado           38.75650556        -120.7646669           9/10/2019              5/3/2019
 4    El Dorado           38.93421095        -120.7470918           6/27/2019              3/5/2019
 5    Glenn               39.619579          -122.194749            9/17/2019                N/A 1
 6    Lake                38.762367          -122.61601             9/10/2019             9/10/2018
 7    Lake                38.921837          -122.597501            4/10/2019              5/7/2019
 8    Lake                38.964102          -122.712446           12/13/2018             6/25/2019
 9    Napa                38.5885592         -122.6047347           7/15/2019              1/9/2019
10    San Mateo           37.524045          -122.488047           12/20/2018             8/15/2019
11    Santa Clara         36.9901            -121.7333             11/20/2018             8/29/2019
12    Santa Clara         37.25319           -122.11711             6/15/2019             8/10/2018
13    Santa Clara         37.1593            -121.9822               4/8/2019             8/13/2019
14    Santa Clara         37.15058           -121.97732              4/4/2019             8/13/2019
15    Santa Clara         37.1986            -122.0279              4/25/2019             8/13/2019
16    Santa Clara         37.198             -122.0284              4/17/2019             8/13/2019
17    Santa Clara         37.282777          -122.120663            6/15/2019             8/10/2018
18    Santa Clara         37.282777          -122.120663            6/15/2019             8/10/2018
19    Santa Clara         37.268674          -122.093026             5/2/2019             8/10/2018
20    Santa Clara         37.464379          -121.877234            5/31/2018              8/9/2019
21    Santa Clara         37.439813          -121.828561            6/11/2019              5/9/2018
22    Santa Cruz          37.0846            -122.0076              4/29/2019              2/2/2019
23    Santa Cruz          37.10299           -122.05492            10/11/2018              6/4/2019
24    Santa Cruz          37.0012            -122.0388              11/7/2018             4/19/2019
25    Santa Cruz          37.0538            -122.0766              9/16/2019              2/2/2019
26    Santa Cruz          37.084501          -122.088561            8/30/2019              6/4/2019
27    Santa Cruz          37.0559            -122.0197              4/15/2019              2/2/2019
28    Santa Cruz          37.0608            -122.0144              4/18/2019              2/2/2019
29    Santa Cruz          37.1529            -122.1322              9/27/2019              6/4/2019
30    Shasta              40.67319161        -122.2514249           3/11/2019             11/7/2018
31    Shasta              40.48512705        -122.291632            1/17/2019             11/6/2018
32    Shasta              40.389435          -122.299003             6/5/2019             1/29/2019
33    Shasta              40.72505574        -122.0820067            3/4/2019              8/2/2018


      1
          The location where the vegetation damage occurred is outside the scope of the CEMA program.
      Case 3:14-cr-00175-WHA Document 1110-1 Filed 10/30/19 Page 2 of 2



                                                                Date of Last
                                               Date of Last   Drought and Tree
No.     County       Latitude    Longitude       Routine      Mortality Response
                                                Inspection       (“CEMA”)
                                                                 Inspection
34    Solano      38.4033       -122.0136       9/30/2019         2/25/2019
35    Sonoma      40.038611     -122.106437     6/25/2019         3/25/2019
36    Sonoma      38.271186     -122.453757      5/1/2018          8/9/2019
37    Sonoma      38.284143     -122.441792     6/14/2019         9/16/2019
38    Sonoma      38.28672      -122.67066     10/16/2018         4/23/2019
39    Sonoma      38.45493      -122.636788      4/2/2019         9/10/2019
40    Tehama      40.17885284   -122.3231927    7/30/2019         2/20/2019
41    Tehama      40.18872898   -122.1888241    9/19/2019         3/19/2019
42    Tehama      40.19228      -122.20472      9/19/2019         3/12/2019
43    Tuolumne    38.19367449   -119.9778051     7/8/2019        12/26/2018
44    Yuba        39.455212     -121.225802     3/28/2019          1/9/2017
